UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4171
ORRIE COKER,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
             Solomon Blatt, Jr., Senior District Judge.
                            (CR-00-997)

                      Submitted: July 19, 2002

                      Decided: August 2, 2002

   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

J. Robert Haley, Assistant Federal Public Defender, Charleston, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States Attor-
ney, Rhett DeHart, Assistant United States Attorney, Charleston,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. COKER
                             OPINION

PER CURIAM:

   Orrie Coker was convicted of one count of carjacking, 18 U.S.C.A.
§ 2119(2) (West 2000), and one count of use of a firearm in the com-
mission of a crime of violence, 18 U.S.C.A. § 924(c)(1)(A) (West
2000). He received an aggregate sentence of 229 months in prison.
We find that the district court did not err in denying Coker’s motions
to suppress certain evidence and that Coker was correctly assigned
one criminal history point for a 1998 conviction. We therefore affirm
the convictions and sentence.

                                  I

   On November 2, 2000, Coker and his accomplice, Herbie Ford,
carjacked a van driven by Billy Hudson. Chris Strickland, who did
not feel well, was lying in the back of the van when Coker and Ford,
who were brandishing firearms, took the van. At one point, a gun was
pointed at Strickland’s head. Ford and Coker stopped the van and told
Strickland to unhitch a trailer that the van was towing. When Strick-
land, who did not have a key, was unable to unhitch the trailer, both
Coker and Ford shot him. Ford and Coker then drove off.

  Ford and Coker were apprehended shortly after the crime. Coker
confessed on December 1, 2000, to FBI Special Agent David Calore.
The interview was witnessed by Detective Jeff Crosby of the Jasper
County, South Carolina, Sheriff’s Department. Coker’s confession
was admitted at trial.

   On November 11, 2000, Detective Sergeant Tim Morris of the Jas-
per County Sheriff’s Department showed Strickland photographs of
six black men, including Coker. Within seconds of seeing the six pho-
tographs, Strickland identified Coker’s photograph as that of one of
his assailants. This identification was introduced at trial.

   Coker was convicted and sentenced to 145 months for carjacking
and 84 months for the firearms offense. The sentences run consecu-
tively. Coker timely appeals.
                       UNITED STATES v. COKER                        3
                                  II

   Coker complains that the district court improperly denied his
motion to suppress his confession to Special Agent Calore and his
motion to suppress the out-of-court identification by Strickland. We
review de novo the ultimate ruling on a suppression motion and
review factual findings underlying that ruling for clear error. United
States v. Simons, 206 F.3d 392, 398 (4th Cir. 2000), cert. denied, 70
U.S.L.W. 3243 (U.S. Oct. 1, 2001) (No. 01-5596).

   Coker argues on appeal, as he did at the suppression hearing, that
his confession was obtained without his being advised of his rights
under Miranda v. Arizona, 384 U.S. 436 (1966). The district court
made a credibility determination in favor of Special Agent Calore and
Detective Crosby, both of whom testified that Calore administered
Miranda warnings at the beginning of the interview. The court noted
that Calore testified at the suppression hearing that he had never, in
twenty-three years as an FBI agent, failed to advise a suspect of his
Miranda rights. We conclude that the district court’s finding that
Coker received the required Miranda warnings was not clearly erro-
neous and that the court properly denied the motion to suppress
Coker’s confession.

   Coker also contends that the photographic array shown to Strick-
land was improper. We agree with the district court’s finding that the
identification procedure was not unduly suggestive. Not only did the
array consist of six photographs of black men who resembled one
another, but Sergeant Morris conducted the array near the scene of the
crime, away from the stresses of a law enforcement office that might
pressure a victim to make an incorrect identification. Further, even if
the array was unduly suggestive, we conclude that, under the totality
of the circumstances, the identification was reliable. See Neil v. Big-
gers, 409 U.S. 188, 199-200 (1972). In this regard, we note the dis-
trict court’s findings that Strickland had ample opportunity to view
the perpetrators, that he was very alert because the perpetrators
pointed guns at him, that Strickland immediately picked out Coker’s
photograph as the photograph of one of his assailants, and that a rela-
tively short time elapsed between the crime and the photographic
array. See Holdren v. Legursky, 16 F.3d 57, 61 (4th Cir. 1994).
4                      UNITED STATES v. COKER
                                  III

   Coker moves to file a pro se brief raising one sentencing issue. We
grant the motion, but find that the issue is without merit. Coker prop-
erly was assigned one criminal history point for his 1998 conviction
for criminal domestic violence. We note particularly that this offense
—or one similar to it—is not listed among the misdemeanors and
petty offenses that are not to be counted when calculating criminal
history. See U.S. Sentencing Guidelines Manual §§ 4A1.1,
4A1.2(c)(1) (2000).

                                  IV

  We therefore affirm the convictions and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED